Case 9:19-cv-81160-RS Document 836 Entered on FLSD Docket 03/11/2021 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-81160-CIV-SMITH/MATTHEWMAN

  APPLE INC.,

         Plaintiff,

  vs.

  CORELLIUM, LLC,

         Defendant.
                                                       /

  ORDER AFFIRMING AND ADOPTING IN PART REPORT OF MAGISTRATE JUDGE

         This matter is before the Court upon the Magistrate Judge’s Report and Recommendation

  on Defendant Corellium, LLC’s Daubert Motion to Preclude Certain Testimony by David B.

  Connelly [DE 610], the Magistrate Judge’s Paperless Order Granting Apple’s Unopposed Motion

  for Clarification/Correction of Report and Recommendation [DE 617], Defendant’s Objection [DE

  622 (unsealed) & DE 711 (sealed)], Plaintiff’s Response [DE 663 (unsealed) & DE 705 (sealed)],

  and Plaintiff’s Reply [DE 708 (unsealed) & DE 767 (sealed)]. David B. Connelly (“Connelly”)

  is a damages expert for Plaintiff. The Report recommends Connelly not be permitted to testify as

  to his legal opinions and Defendant’s alleged discovery violations but that he be permitted to testify

  as his opinions about Plaintiff’s damages.

         After the Magistrate Judge entered his Report and Recommendation (the “Report”), the

  Court entered its Order on the Parties’ Motions for Summary Judgment [DE 784 (unsealed) & DE

  783 (sealed)], in which the Court granted summary judgment in favor of Defendant on Plaintiff’s

  copyright claims. Thus, the only remaining claim in this matter is Plaintiff’s claim brought

  pursuant to the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. §§ 1201(a)(2), (b), 1203.

  Defendant raises two main objections to the Report: (1) that the Magistrate Judge erred in finding

  a causal nexus exists between Mr. Connelly’s damages findings and the alleged infringement and
Case 9:19-cv-81160-RS Document 836 Entered on FLSD Docket 03/11/2021 Page 2 of 3


  (2) Mr. Connelly’s methods are unreliable. Only the second objection remains relevant because

  the infringement claims are no longer pending. Accordingly, the Court will only address this

  objection.

         The Report found that Connelly’s methodologies were reliable because he used a reliable

  scientific method or investigation to substantiate his damage opinions. The Report further noted

  that any issues Defendant may have with Connelly’s calculations could be addressed on cross-

  examination. Defendant maintains that Connelly’s opinions are unreliable because the numbers

  he uses in his calculations have no basis in fact. Plaintiff responds that Defendant is not actually

  questioning Connelly’s methodology or calculations but the factual underpinnings of those

  calculations. In other words, Defendant is questioning the numbers used by Connelly in making

  his calculations and reaching his opinions.

         “The general rule [is] that the factual basis of an expert opinion goes to the credibility of

  the testimony, not the admissibility.” In re Trasylol Prod. Liab. Litig., No. 08-MD-01928, 2010

  WL 1489793, at *6 (S.D. Fla. Feb. 24, 2010) (internal marks and citations omitted). Examination

  of Connelly’s reports shows how he arrived at the numbers he used as input for his calculations.

  If Plaintiff believes that these numbers are speculative and unsupported by the evidence, Plaintiff

  may cross-examine Connelly about these choices and the basis for any assumptions that he made

  in choosing those numbers. As the Supreme Court has noted, “[v]igorous cross-examination,

  presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

  and appropriate means of attacking shaky but admissible evidence.” Daubert v. Merrell Dow

  Pharm., Inc., 509 U.S. 579, 596 (1993). Consequently, Defendant’s objection is overruled.

         Accordingly, it is

         ORDERED that:




                                                   2
Case 9:19-cv-81160-RS Document 836 Entered on FLSD Docket 03/11/2021 Page 3 of 3


         1.     The Magistrate Judge’s Report and Recommendation on Defendant Corellium,

  LLC’s Daubert Motion to Preclude Certain Testimony by David B. Connelly [DE 610] is

  AFFIRMED and ADOPTED in part. The Report is affirmed and adopted except for the portion

  of the Report addressing the causal nexus between Defendant’s gross revenues and the

  infringement, which portion is now moot.

         2.     Defendant Corellium, LLC’s Daubert Motion to Preclude Certain Testimony by

  David B. Connelly [DE 454 (unsealed) & DE 468 (sealed)] is GRANTED in part and DENIED

  in part in accordance with the Report and this Order.

         DONE and ORDERED in Fort Lauderdale, Florida, this 11th day of March, 2021.




  cc:    All Counsel of Record




                                                 3
